NOONAN, Circuit Judge,
dissenting:
My colleagues, struggling to find a way between Robb and Witte, find at least “an attempt at an educational program” in a teacher repeatedly locking D.P., a seven-year-old autistic child, into an unventilated, dark space the size of a closet for indeterminate amounts of time, causing D.P. to become so fearful that he routinely urinated and defecated on himself. I disagree with the majority’s characterization of Coy’s conduct as part of an “educational strategy,” the resolution of which would require exhaustion under the IDEA. I respectfully dissent.
Viewing the facts as we must, in the light most favorable to the Paynes, it is clear that Ms. Coy’s misuse of the isolation room serves no legitimate educational purpose, is prohibited by state administrative regulations, and was imposed as punishment. The facts in this case are closer to those in Witte v. Clark County School District, 197 F.3d 1271 (9th Cir.1999), than in Robb v. Bethel School District, 308 F.3d 1047 (9th Cir.2002). As in Witte, D.P. was subjected to mistreatment that was part of no IEP and “served no legitimate edu*1129cational purpose.” 197 F.3d at 1273. While D.P.’s proposed “behavior intervention plan” included “containment in[a] safe room,” it did not authorize the misuse at issue here.
The Washington Administrative Code requires extensive procedural and substantive safeguards for the use of an isolation room as an aversive intervention. See Wash. Admin. Code 392-172A-03130(2). Among the requirements are that the student’s IEP must provide for the isolation and “duration of its use,” and the enclosure must be “ventilated,” “lighted,” and “permit continuous visual monitoring of the student from outside the enclosure.” Id. The regulations also require that “either the student shall be capable of releasing himself or herself from the enclosure or the student shall continuously remain within view of an adult responsible for supervising the student.” Id. The regulations prohibit isolation without the requisite safeguards, listing such isolation along with other interventions that are “manifestly inappropriate by reason of their offensive nature or their potential negative physical consequences, or their legality.” Id. at 392-172A-03125. These practices include: stimulating a student with electric current; throwing, kicking, burning, or cutting a student; striking a student with a closed fist; threatening a student with a deadly weapon; denying or delaying medication or common hygiene care; and submerging a student’s head in water. See id. If a student were subject to any of these prohibited practices, one presumes that full exhaustion of the IDEA administrative processes would not be required.
If we see the facts in the light most favorable to the Paynes, Ms. Coy mistreated D.P. by using the isolation room in a manner explicitly prohibited by the state regulations: covering up the window, locking the door, forcing D.P. to stay locked inside for prolonged and indeterminate periods of time, and failing to place a teacher or aide in the room or at least outside the room with the door open. The alleged conduct goes far beyond that in Robb, in which a student was removed from her class for peer tutoring that occurred on the floor of a dim hallway with no chair or desk for her to use. 308 F.3d at 1048. Here was neither education nor attempt at education. Here was a return to the bleak black days of Dickensian England. See C. Dickens, Oliver Twist, chapters 2 and 3.
Accordingly, I would hold under Witte that exhaustion under the IDEA is not required.